      Case 4:20-cv-00237-WTM-CLR Document 28 Filed 02/18/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    SAVANNAH DIVISION


 METROPOLITAN LIFE INSURANCE
 COMPANY


         Plaintiff

                                                        CIVIL ACTION
 V.
                                                        FILE N0.4:20-CV-00237-WTM-CLR

 DONNA COOPER,CURTIS COOPER,and
 HERITAGE MEMORIAL FUNDING LLC


         Defendants


                                      CONSENT ORDER


        The Court, having considered Plaintiff Metropolitan Life Insurance Company's amended

consent motion for discharge and dismissal from this action with prejudice, and finding good

cause, hereby GRANTS the motion and ORDERS the following;

        1.     Metropolitan Life Insurance Company ("MetLife"), Military Benefit Association,

and the employee welfare benefit plan funded by Group Term Life Insurance Policy No. 149107-

G, are hereby released and discharged from all claims, causes of action, and other liability related

to the payment of insurance benefits, plus any applicable interest, under Group Term Life

Insurance Policy No. I49I07-I-G, issued by MetLife to Military Benefit association, as a

consequence of the death ofJames Cooper, Jr.;

        2.     Metropolitan Life Insurance Company is hereby dismissed from this action with

prejudice.

        so ORDERED,this /^-^av of _                                 ,2021.

                                              WILLIAM T. MOORE,JR.
                                              UNITED STATES DISTRICT JUDGE
